Citation Nr: 1451995	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 19, 2010, for the award of service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO in Columbia, South Carolina currently has jurisdiction of this case.
 

FINDINGS OF FACT

1.  The first medical evidence of a diagnosis of type II diabetes mellitus is an August 2009 VA outpatient record.

2.  VA received the Veteran's initial claim of entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure on October 19, 2010.  There is no evidence of record, either formal or informal, of a claim for service connection for diabetes before this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 19, 2010, for the award of service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 3.816 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for type II diabetes mellitus.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained.  There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 


Pertinent Effective Date Criteria

The Veteran seeks an effective date earlier than October 19, 2010, for the award of service connection for type II diabetes mellitus.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id., McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In some cases, an effective date can be earlier than the date of the liberalizing law. 
Under 38 C.F.R. § 3.816, for a Vietnam veteran, applicable here, who has a covered herbicide disease such as diabetes mellitus, for which VA has established a presumption of service connection, by order of the United States District Court in a class action case, Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), the effective date of the award of service connection will be as follows:
 (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

 (2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  [The effective date for the regulation that added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides in Vietnam is May 8, 2001.  See 66 Fed. Reg. 23166 -69 (May 8, 2011).]

 (3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In this case, an earlier effective date for the award of service connection for type II diabetes mellitus is not warranted.  The record reflects that the Veteran was first diagnosed with type II diabetes mellitus in August 2009.  See August 2009 VA Nurse Practitioner Note.  The first service connection claim for diabetes mellitus of record is a VA Form 21-526 completed by the Veteran and received by VA on October 19, 2010.  There is no evidence of record, formal or informal, of a claim of entitlement to service connection for diabetes before this date.  In fact, this VA form is the first piece of evidence in the Veteran's claims file.  Thus, the date of claim is October 19, 2010.  

As indicated, the RO, in the June 2011 rating decision, granted service connection for diabetes mellitus, effective October 19, 2010, the date of the claim.

The Veteran is not eligible for a retroactive effective date for the award of service connection for diabetes mellitus.  38 C.F.R. § 3.114(a).  The effective date of the regulation which added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides in Vietnam is May 8, 2001.  As indicated, VA treatment records show that the Veteran was first diagnosed with diabetes mellitus in August 2009, approximately eight years after the effective date of the applicable regulation.  Therefore, the evidence does not show that the Veteran was eligible for service connection of diabetes on the effective date of the liberalizing law (May 8, 2001).

In addition, the Nehmer stipulations are not applicable in this case.  As indicated, the Veteran served in the Republic of Vietnam and was granted presumptive service connection for type II diabetes mellitus based on exposure to herbicides during such service; he is therefore a Nehmer class member.  However, VA had not previously denied service connection for his diabetes between September 25, 1985, and May 3, 1989.  38 C.F.R. § 3.816(c)(1).  Likewise, a disability compensation claim for diabetes mellitus was not pending before VA on May 3, 1989, nor was such a claim received by VA between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  38 C.F.R. § 3.816(c)(2).

Because the Veteran is not eligible for a retroactive effective date and the Nehmer stipulations are not applicable, the effective date for the grant of service connection for type II diabetes mellitus must be assigned pursuant to 38 C.F.R. § 3.400.  As stated above, 38 C.F.R. § 3.400 provides that the effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 

VA received the Veteran's service connection claim for type II diabetes mellitus on October 19, 2010, more than one year after separation from active service in May 1970.  Because the date of entitlement arose in 2009, before the date VA received the Veteran's claim, the effective date is October 19, 2010-the later of the two.  

Accordingly, an effective date earlier than October 19, 2010, for the award of service connection for type II diabetes mellitus is not warranted.  Although the Board is grateful for the Veteran's honorable service to our country, as the preponderance of the evidence is against the assignment of an earlier effective date, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An effective date earlier than October 19, 2010, for the award of service connection for type II diabetes mellitus is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


